******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
       PETER SAUNDERS v. COMMISSIONER
               OF CORRECTION
                  (AC 36744)
                 Gruendel, Beach and West, Js.
        Argued January 12—officially released May 12, 2015

   (Appeal from Superior Court, judicial district of
                 Tolland, Cobb, J.)
  Michael Zariphes, assigned counsel, for the appel-
lant (petitioner).
  Lawrence J. Tytla, supervisory assistant state’s attor-
ney, with whom, on the brief, was Michael L. Regan,
state’s attorney, for the appellee (respondent).
                         Opinion

   BEACH, J. The petitioner, Peter Saunders, appeals
following the denial of his petition for certification to
appeal from the judgment of the habeas court dismiss-
ing his petition for a writ of habeas corpus. The peti-
tioner claims that the habeas court abused its discretion
in (1) denying his petition for certification to appeal,
and (2) (a) denying his trial counsel’s motion for a
continuance and (b) dismissing the petition for a writ
of habeas corpus on the day the habeas trial was sched-
uled to occur. Under the unique circumstances of this
case, and in light of the concession by the respondent,
the Commissioner of Correction, we exercise our super-
visory powers1 and remand this matter to the habeas
court for consideration of a motion to open.
   In November, 2010, the petitioner pleaded guilty to
the crime of possession of child pornography in the
second degree in violation of General Statutes § 53a-
196 (e). In accordance with the plea agreement, the
petitioner was sentenced to ten years imprisonment,
execution suspended after four years, followed by four
years probation and ten years of sex offender regis-
tration.
   The petitioner filed a pro se petition for a writ of
habeas corpus in 2012. He later was appointed habeas
counsel, who filed the operative amended habeas peti-
tion. The petitioner’s habeas counsel and the respon-
dent’s counsel agreed to a scheduling order that
specified, among other things, that the trial date was
set for March 18, 2014. The order, which was dated May
13, 2013, and signed by the court, stated: ‘‘Failure to
comply with this order may result in sanctions, judg-
ment of dismissal or default.’’
   The petitioner alleged in his amended petition that
his trial counsel was ineffective in various ways during
pretrial and the plea process. On February 19, 2014,
prior to trial, the petitioner, acting on his own behalf,
filed a motion to discharge his habeas attorney on the
ground that the petitioner was pursuing a legal malprac-
tice action against the attorney.2 On March 12, 2014,
the court, Bright, J., held a hearing on the motion.
The petitioner’s habeas counsel was present, but the
petitioner, who was no longer in the custody of the
Department of Correction, was absent. The court stated
that the matter had been scheduled to begin at 10 a.m.,
that the petitioner had notice of the hearing, and that
the petitioner had telephoned the court indicating that
he would arrive at the court at about 10:30 a.m. The
court stated, ‘‘I’ve waited now and it is 11:30 . . . an
hour and a half past the time this matter was scheduled
to go forward, and the court simply cannot wait all day
for whenever [the petitioner] is able to get here.’’ The
court proceeded with the hearing and denied the peti-
tioner’s motion to discharge counsel. The petitioner’s
counsel indicated that he and his investigator had the
information that he thought was necessary to present
the petitioner’s habeas claim, and stated that ‘‘[u]nfortu-
nately, [the petitioner] has not been responsive since
October, 2013.’’ The court asked the petitioner’s counsel
if he was ready to go to trial on March 18; the petitioner’s
counsel answered affirmatively.
   On March 18, 2014, the day that trial was to begin,
the petitioner’s habeas counsel was present, but the
petitioner was not. The petitioner’s habeas counsel
informed the court, Cobb, J., that ‘‘my client . . . calls
me yesterday . . . and he said he’s in the hospital. I
don’t know whether it was Saint Francis or Mount Sinai
. . . he mentioned and he requested that I ask Your
Honor, the court, for continuation.’’ The court inquired
whether the petitioner’s counsel had any written proof
that the petitioner was in a hospital, and the petitioner’s
counsel responded that ‘‘[a]ll I have is his phone call,
Your Honor.’’ The court stated: ‘‘I note that last week
there was a hearing before Judge Bright on the petition-
er’s motion to dismiss his counsel. The petitioner did
not show up for that, either, although he indicated he
was coming. The court waited an hour and a half, and
he never showed up. Given this track record and the
fact that he’s not here today without any proof that he
is in fact in the hospital, the court is going to dismiss
the petition.’’ A judgment of dismissal, rendered the
same day, indicated that ‘‘in accordance with Connecti-
cut Practice Book § 23-29 (5),3 the case was dismissed
due to the petitioner’s failure to appear and failure to
prosecute.’’4 (Footnote added.) The petitioner filed a
petition for certification to appeal, which the court
denied. This appeal followed.
   The petitioner claims that the court abused its discre-
tion in denying certification to appeal. ‘‘Faced with a
habeas court’s denial of a petition for certification to
appeal, a petitioner can obtain appellate review of the
dismissal of his petition for habeas corpus only by satis-
fying the two-pronged test enunciated by our Supreme
Court in Simms v. Warden, 229 Conn. 178, 640 A.2d
601 (1994), and adopted in Simms v. Warden, 230 Conn.
608, 612, 646 A.2d 126 (1994). First, he must demonstrate
that the denial of his petition for certification consti-
tuted an abuse of discretion. . . . Second, if the peti-
tioner can show an abuse of discretion, he must then
prove that the decision of the habeas court should be
reversed on its merits. . . . To prove an abuse of dis-
cretion, the petitioner must demonstrate that the [reso-
lution of the underlying claim involves issues that] are
debatable among jurists of reason; that a court could
resolve the issues [in a different manner]; or that the
questions are adequate to deserve encouragement to
proceed further.’’ (Internal quotation marks omitted.)
Day v. Commissioner of Correction, 151 Conn. App.
754, 757, 96 A.3d 600, cert. denied, 314 Conn. 936, 102
A.3d 1113 (2014). We conclude that the court did not
abuse its discretion as to the issues before the court
at the time it rendered its decision.
  The petitioner claims that the court erred in denying
his motion for a continuance because he was having
difficulties with his habeas counsel and had tried to
remove him from the case, the petitioner timely tele-
phoned his habeas counsel about his hospital admit-
tance and his habeas counsel communicated such to
the court as soon as he could practically do so, the
petitioner appeared in the court through his counsel,
and the petitioner’s counsel asserted the reason for the
petitioner’s absence in good faith.
   Our standard of review for the denial of a motion for
a continuance is abuse of discretion. See Hamlin v.
Commissioner of Correction, 113 Conn. App. 586, 592–
93, 967 A.2d 525 (‘‘It is well settled that [t]he determina-
tion of whether to grant a request for a continuance is
within the discretion of the trial court, and will not be
disturbed on appeal absent an abuse of discretion. . . .
[O]n appeal, we . . . must determine whether the trial
court’s decision denying the request for a continuance
was arbitrary or unreasonabl[e]. . . . [T]he right of a
[petitioner] to a continuance is not absolute and the
propriety of a denial of one is to be found in the circum-
stances present in every case, particularly in the reasons
presented to the trial judge at the time the request is
denied.’’ [Citations omitted; internal quotation marks
omitted]), cert. denied, 291 Conn. 917, 970 A.2d 728
(2009).
   On the facts disclosed by the record in this case, the
court’s denial of the motion for a continuance was not
an abuse of discretion. ‘‘We are especially hesitant to
find an abuse of discretion where the court has denied
a motion for continuance made on the day of the trial.’’
(Internal quotation marks omitted.) Id., 593. The court
additionally considered a history of unexplained
absence and an undocumented and vague suggestion
that the petitioner was detained for medical reasons.
The dismissal apparently was without prejudice, in that
the case was not decided on the merits. The propriety of
the denial of the motion for a continuance is intertwined
with the dismissal on the merits; the reasons for denying
the continuance are coterminous with the reasons for
dismissing the case. Here, the scheduling order speci-
fied that sanctions, including a dismissal, might be
imposed if the scheduling orders, which included a trial
date of March 18, 2014, were not obeyed. It appears
from the record that the petitioner was expected to be
present in court on March 18, 2014, for the start of
the habeas trial. Although the physical presence of the
petitioner is ordinarily not necessarily required, there
was, in this case, a history of unexplained absence
and, apparently, a shared belief that the case could not
proceed without him. There was no request to proceed
in his absence.5 In its judgment of dismissal, the court
explained that the case was dismissed under the catch-
all provision of Practice Book § 23-29 (5) for the peti-
tioner’s failure to appear and failure to prosecute. To
the extent that the dismissal of the petition was a sanc-
tion, we cannot say that the court abused its discretion
in dismissing the case under that subdivision. See, e.g.,
Mozell v. Commissioner of Correction, 147 Conn. App.
748, 759–60, 83 A.3d 1174 (abuse of discretion standard
applied to review of dismissal under § 23-29 [5]), cert.
denied, 311 Conn. 928, 86 A.3d 1057 (2014).
   We do not, then, find error in the decisions of the
habeas court. In the most unusual circumstances of this
case, however, that does not end the inquiry. During
oral argument, the petitioner’s counsel, who, of course,
is an officer of the court, represented to the court that
the petitioner, on his own behalf, had attempted to file
a motion to open after his attorney filed this appeal,
but the petitioner had not been permitted to file it. See
Practice Book § 62-9A. The record does not reflect that
any motion to open was successfully filed.6 The respon-
dent mentions the motion to open in his brief,7 but
notes that it was not pursued. The respondent in oral
argument before this court agreed that it would be
appropriate, in the interests of justice, to remand this
matter to the habeas court for a hearing to determine
whether the petitioner’s absence on the day of trial was
justified and whether the matter should be opened.8
Under these circumstances, we conclude that this mat-
ter should be remanded to the habeas court for the
resolution of matters raised in a motion to open. See
Campbell v. Commissioner of Correction, 121 Conn.
App. 576, 580, 997 A.2d 543 (2010) (court’s dismissal of
habeas petition premised on inaccurate and incomplete
information and respondent agreed matter should be
remanded in interest of justice).
  The case is remanded for further proceedings consis-
tent with this opinion.
      In this opinion the other judges concurred.
  1
     See Practice Book § 60-2 (8) (applicable to appeals filed after July 1,
2013).
   2
     The motion indicated that the basis for the complaint was that his habeas
counsel had made a false statement to the court in January, 2014, during
argument on a motion for a continuance, when he stated that his investigator
was ‘‘in the process of obtaining hospital and clinic[al] medical records.’’
(Internal quotation marks omitted.) The petitioner argued in the motion
that the attorney’s statement was false because there had been an ‘‘ongoing
problem’’: his habeas counsel and the investigator had failed to have the
petitioner sign medical release forms, thus making it impossible for habeas
counsel to obtain medical records, which were ‘‘critical’’ to the case.
   3
     Practice Book § 23-29 provides in relevant part: ‘‘The judicial authority
may, at any time, upon its own motion or upon motion of the respondent,
dismiss the petition, or any count thereof, if it determines that . . . (5) any
other legally sufficient ground for dismissal of the petition exists.’’
   4
     The respondent argues in his brief that the habeas court’s dismissal of
the petition without prejudice was not a final judgment because the peti-
tioner had the ability to move to open. We disagree. A final judgment existed
when the habeas court dismissed the entire petition. See, e.g., Bowden v.
Commissioner of Correction, 93 Conn. App. 333, 337 n.6, 888 A.2d 1131
(final judgment after entire petition denied), cert. denied, 277 Conn. 924,
895 A.2d 796 (2006). The denial of a motion to open is an appealable final
judgment; Alix v. Leech, 45 Conn. App. 1, 3, 692 A.2d 1309 (1997); and
generally the granting of a motion to open is not a final judgment; Byars
v. FedEx Ground Package System, Inc., 101 Conn. App. 44, 46 n.2, 920 A.2d
352 (2007). The record does not reflect that a motion to open was successfully
filed, much less acted upon. There is no question in this case that the
petitioner has appealed from a final judgment.
   5
     The petitioner also claims that the court erred in dismissing the case
without holding an evidentiary hearing. The dismissal, however, was appro-
priate action pursuant to Practice Book § 23-29 (5), so that holding an
evidentiary hearing, in the circumstances of this case, was not required.
   6
     Different counsel represented the petitioner for the purpose of appeal,
and there reportedly may have been some uncertainty as to whether trial
counsel or appellate counsel had the responsibility to pursue a motion to
open, if such a course was advisable. As a result, no counsel filed a motion.
   7
     We note that the issue regarding the motion to open has not been pre-
served. We exercise our supervisory powers under Blumberg Associates
Worldwide, Inc. v. Brown & Brown of Connecticut, Inc., 311 Conn. 123,
162, 84 A.3d 840 (2014), in the very unusual circumstances of this case.
Factors justifying consideration in this case include the unsuccessful attempt
of the petitioner to file the motion to open, the possibility that he was
incapacitated at the time of the scheduled hearing, and the respondent’s
acquiescence.
   8
     There may be situations in which dismissals are appropriate, but facts
not known to the court at the time in fact explain and excuse apparent
derelictions. In such situations, motions to open may well be entirely appro-
priate.